I concur in the conclusion reached in this case, but I am of the opinion that the action of the trial court in sustaining the state's objection to the question asked defendant while he was testifying as a witness, "What did you go for to the platform?" was free from error. This question called for a conclusion and an undisclosed motive of the defendant. Motive is an inferential fact, to be drawn by the jury from proven attendant facts and circumstances, if sufficient; a party testifying for himself cannot state his own intention or motive. Burke v. State, 71 Ala. 377; Whizenant v. State,71 Ala. 383; Fonville v. State, 91 Ala. 39, 8 So. 688; Dent v. State, 105 Ala. 17, 17 So. 94; Stewart v. State, 78 Ala. 436.
The cases cited in the opinion in this case upon this proposition do not sustain the conclusion announced. It may be admissible to prove facts and circumstances from which the jury may draw a conclusion as to why a defendant was at a certain place or why he fled, but the undisclosed intention or purpose of the defendant is never admissible in his interest.